Citation Nr: 0026244	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip pain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for rotator cuff 
strain, left shoulder.

4.  Entitlement to a compensable evaluation for bursitis, 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The veteran was scheduled to appear at a Board hearing in 
Washington, DC on June 7, 2000.  However, he failed to report 
for that hearing.  (His representative indicated in a 
statement received by the Board on July 14, 2000 that the 
veteran was unable to attend the hearing; the veteran or 
representative has not requested a new hearing.    Thus, the 
Board will proceed with its appellate review.

The issue of entitlement to a compensable evaluation for 
rotator cuff strain of the left shoulder will be addressed in 
the REMAND appended to this decision.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he has a bilateral hip disorder that is causally related 
to active duty or to a service-connected disability.

2.  The veteran's tinnitus, which was first shown 
approximately seven months after service, is causally linked 
to inservice acoustic trauma.

3.  The veteran's service-connected bursitis of the left knee 
is not manifested by limitation of motion or any other 
objective findings of functional impairment. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hip pain is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
2.  The veteran's tinnitus was incurred as the result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The criteria for a compensable evaluation for bursitis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5019-5003, 5260, 5261, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection:  Bilateral hip pain

The veteran contends that he developed pain in his hips while 
on active duty, about the same time that he injured his knee.  
He further asserts, in essence, that his service-connected 
left knee disability has aggravated his hip pain.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Further, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Medical evidence of causation is also necessary to 
well-ground a secondary service connection claim.  See 
generally Reiber v. Brown, 7 Vet. App. 513 (1995).  Under the 
well-grounded analysis, the truthfulness of evidence is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  Where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

The veteran had active service from July 1993 to July 1997.  
The service medical records show that he was treated for a 
contusion of the left hip in July 1995 following an injury 
sustained in a fall.  The post-service medical records show 
that the veteran complained of hip pain upon a VA examination 
in February 1998.  The examiner concluded, however, that the 
veteran had normal hips bilaterally and no diagnosis of a 
bilateral hip disorder pain was recorded at that time.  In 
fact, there is no post-service diagnosis of a hip disability 
of record.  Although the veteran is competent to report that 
he is experiencing pain, in the absence of medical evidence 
of a diagnosed disorder in connection with that pain, his 
claim is not well grounded.  Likewise, because medical 
evidence is needed for a current diagnosis in secondary 
service connection claims, the claim is not well grounded 
when based on that theory.  Simply stated, the veteran has 
not presented any competent medical evidence of a nexus 
between a current diagnosed hip disability and active service 
or a service-connected disability.

It is also pertinent to note that the Court of Appeals for 
Veterans Claims has ruled that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Although the Board 
acknowledges that the veteran is sincere in his belief that 
he has bilateral hip pain that is related to active duty, he 
has not presented competent medical evidence that any hip 
disorder is related to active service or to a service-
connected disability.  As a layperson without medical 
training or expertise, he is unqualified to offer an opinion 
on questions that require medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
light of foregoing discussion, the Board must deny the 
veteran's claim of entitlement to service connection for 
bilateral hip pain as not well grounded.

Service connection:  Tinnitus

The veteran has also claimed that part of his hearing problem 
involves tinnitus in both of his ears.  The Board finds that, 
in light of the history of inservice acoustic trauma, and the 
diagnosis of tinnitus coupled with the filing of a claim so 
soon after service, the appellant has presented a well 
grounded claim.  38 U.S.C.A. § 5107 (West 1991). 

The veteran stated at the February 1998 VA examination that 
his tinnitus began in March 1997.  He indicated that he has 
difficulty understanding conversation, especially in 
classroom situations.  He described his tinnitus as 
bilateral, constant, and high pitched.  Although the VA 
audiologist recorded the veteran's reports of tinnitus, she 
indicated that the veteran did not have an ear or hearing 
problem that required a medical follow-up.  

The veteran indicated on his March 1999 VA Form 9 that his 
tinnitus arose as the result of gunfire, explosions, and 
other training exercises.  Although he has stated that the 
ringing in his ears began just prior to his separation from 
active military duty, his May 1997 separation report does not 
note complaints of tinnitus, routine audiograms during active 
duty do not reflect that the veteran complained of tinnitus, 
and his service medical records show that he often signed for 
ear plugs in connection with various training exercises.  In 
fact, the first time that he reported the tinnitus was during 
his February 1998 VA medical examination.  However, that 
examination, which resulted in a diagnosis of tinnitus, was 
performed only seven months after service and the only 
relevant history noted at that time was the veteran's 
inservice acoustic trauma; there was no indication of post-
service exposure to noise.  In view of the veteran's history 
of inservice acoustic trauma, the diagnosis of tinnitus 
coupled with the filing of a claim so soon after service, and 
the fact that the only relevant history noted at the time the 
diagnosis of tinnitus was recorded in February 1998 was the 
exposure to excessive noise while on active duty, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's tinnitus is linked to in-service 
acoustic trauma.  Resolving the reasonable doubt raised by 
such evidence in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

Increased rating:  Bursitis, left knee

The service medical records show that the veteran fell on a 
catwalk inside a military barracks when he slipped on a wet 
floor, resulting in a left knee injury.  Following a post-
service VA examination, the RO decision that is the subject 
of this appeal granted service connection and assigned a zero 
percent rating for bursitis of the left knee under 38 C.F.R. 
§ 4.71, DC 5019.  Under that diagnostic code, bursitis is 
rated on limitation of motion of the knee.  See 38 C.F.R. 
§ 4.71a.  

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC's 5010-5003.  
Diagnostic Code 5003 evaluates degenerative arthritis based 
on the extent of limitation of motion of the specific joint 
involved.  Specifically, limitation of motion must be 
objectively confirmed by findings such as swelling muscle 
spasm, or satisfactory evidence of painful motion.

The Board will apply Codes 5260 and 5261 for limitation of 
flexion and extension of the leg.  Under DC 5260, a 
noncompensable evaluation is warranted for flexion of the leg 
limited to 60 degrees.  A 10 percent evaluation is warranted 
for flexion limited to 45 degrees.  A 20 percent evaluation 
is warranted for flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  Under DC 5261, a noncompensable evaluation 
is warranted for extension of the leg limited to 5 degrees.  
A 10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, and a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different Diagnostic Codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

At the VA examination in February 1998, the veteran 
complained that the knee was sore at night, and that he took 
Tylenol for relief of knee pain.  He further indicated  that, 
while he did not use any assistive devices for ambulation, he 
had knee pain when he ran.  The examiner reported that there 
was no evidence of painful motion, edema, weakness, 
tenderness, redness, heat, or abnormal motion.  The knee had 
no guarding with motion or movement.  Physical examination of 
the left knee revealed flexion to 152 degrees, and the 
veteran was able to stand with the leg erect or straight 
extended at zero degrees.  Squatting was done without 
difficulty.  The veteran had a small amount of small amount 
of lateral motion with no drawer or McMurray sign.  An X-ray 
of the left knee showed no fracture, dislocation, or bone 
destruction.  The veteran had fullness in the suprapatellar 
bursa, possibly due to a small effusion.

It is the Board's judgment that a compensable evaluation is 
not warranted for the veteran's left knee bursitis.  Because 
the February 1998 examination report reflects that the 
veteran can extend his knee to zero degrees, a noncompensable 
evaluation is not warranted under DC 5261.  Likewise, the 
veteran did not exhibit any limitation of flexion at that 
time, and he could squat without difficulty.  As a 
compensable evaluation would only be available with flexion 
limited to 60 degrees or extension limited by five degrees, 
he does not meet the criteria for a compensable evaluation 
under Code 5260.  X-rays of the left knee showed that there 
was no arthritis.  Although there was some possible small 
effusion, and the veteran complained of pain when running and 
soreness at night, there is no objective medical evidence to 
show that he has any limitation of function due to pain, an 
effusion, or any other symptom or clinical finding.  The 
Board has considered the provisions of DeLuca, 8 Vet. App. 
202 (1995), but the February 1998 examination report shows 
that there is no tenderness, weakness, or guarding of motion.  
The examination report did not reveal any objective evidence 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination to a degree 
that would support a compensable rating.  The Board has 
reviewed the entire history of the veteran's left knee 
disability, but the record does not reflect that a staged 
compensable rating is warranted.

As a final matter, the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) has been 
considered with regard to the veteran's claim for the 
assignment of a compensable rating for his service-connected 
left knee disability, but the doctrine is inapplicable 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for bilateral hip pain is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable evaluation for bursitis, left 
knee is denied.


                                                      REMAND

The veteran has reported that he injured his left shoulder in 
December 1996 during an endurance test in Okinawa, and his 
service medical records show that he incurred an injury to 
that area in December 1996.  He contends that he still has 
pain in his shoulder when supine and that it pops when he 
reaches forward or upward.

As a preliminary matter, the Board finds that, based on the 
veteran's dissatisfaction with the initial rating assigned by 
the RO, he has presented a claim that is well grounded.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board also finds that additional evidence is necessary for 
the equitable disposition of the veteran's claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by rating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found.  In 
other words, the ratings may be "staged."  Fenderson, 12 
Vet. App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (holding that when a veteran is rated under a 
code that contemplates limitation of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 must be considered, and any 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing and weight-bearing, 
are related considerations.  38 C.F.R. § 4.45.

Service connection was established in May 1998 for the 
veteran's rotator cuff strain, left shoulder, and the RO 
assigned a noncompensable evaluation at that time under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5201.  Under DC 
5201, a distinction is drawn between the veteran's dominant 
and non-dominant arms.  Because his service medical records 
show that he is right-handed, the Board will apply the 
criteria for rating his minor or non-dominate left arm.  
Thus, limitation of motion of the arm at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation, and limitation of motion of the arm to 25 
degrees from side warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, DC 5201.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
Code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for other impairment of humerus, malunion of, with 
moderate or marked deformity.  A 20 percent evaluation is 
also warranted for other impairment of humerus, recurrent 
dislocation of at scapulohumeral joint with infrequent 
episodes, and guarding of movement only at shoulder level or 
with recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  There 
is no medical evidence of bony deformity or recurrent 
dislocations associated with the veteran's rotator cuff 
strain. 

The veteran's underwent a VA examination in February 1998.  
The report reflects that he had forward flexion of the left 
shoulder from zero to 80 degrees and abduction from zero to 
180 degrees.  His internal rotation was from zero to 90 
degrees, and the examiner reported that there was no pain 
demonstrable on examination of the rotator region of the left 
shoulder either with motion or shoulder palpation.  The 
veteran left shoulder musculature was well-developed with no 
indication of wasting (atrophy).  He had good push/pull 
strength of both arms.  His grip was tight, and he had 
pinched fist, finger grip, coordination, and dexterity of the 
arm.  An X-ray examination of the left shoulder was 
essentially unremarkable.  The diagnosis was possible strain 
to the rotator cuff versus bursitis of the left shoulder.
The Board finds that the most recent VA examination revealed 
somewhat conflicting findings.  Specifically, the range of 
motion findings for the left shoulder included flexion to 80 
degrees, which is slightly less than the shoulder level but 
abduction was reported to 180 degrees, which is normal.  See 
38 C.F.R. § 4.71, Plate I.  While the examiner did not 
specifically indicate that the veteran had limitation of 
motion of the left shoulder, or even note any pain upon 
clinical evaluation, in light of the range of abduction that 
was reported and with consideration of 38 C.F.R. § 4.71a, 
Code 5201, supra, it is the Board's judgment that another VA 
compensation examination is warranted that includes full 
range of motion studies of the left shoulder and commentary 
from the examiner concerning any limitation of motion that 
may be present. 

Accordingly, the claim of entitlement to a compensable 
evaluation for rotator cuff strain of the left shoulder is 
REMANDED to the RO for the following action:

The RO must schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected left shoulder rotator 
cuff strain.  The evaluation must include 
complete range of motion studies of the 
left shoulder, and the examiner should 
comment on any limitation of motion that 
may be present, to include whether the 
veteran has limitation of motion of the 
left arm equal to or greater than the 
shoulder level.  See 38 C.F.R. § 4.71a, 
Code 5201. 

The orthopedic examiner must also 
identify weakened movement (inclusive of 
weakened movement against varying 
resistance), excess fatigability with 
use, incoordination, painful motion, and 
pain with use of the left shoulder. Also, 
an opinion should be provided as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should also 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare- ups.  Any other 
indicated studies should be performed.  
The claims file must be made available to 
the examiner for review.   

Thereafter, the RO should readjudicate the issue of 
entitlement to a compensable evaluation for rotator cuff 
strain of the left shoulder based on all of the evidence of 
record and all governing legal authority.  If the benefit 
sought is not granted in full, the veteran and his 
representative should be furnished a supplemental statement 
of the case and be afforded a reasonable period for a 
response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
any of the issue remaining in appellate status, either 
favorable or unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans' Law Judge
                                            Board of 
Veterans' Appeals



 
- 9 -


- 1 -


